DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 12-15, 19, and 22-31 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 2, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an apparatus comprising: a first side comprising a first display, a first battery to power the first display, a charger to charge the first battery, a first resistor and a second resistor coupled to the charger, a transistor coupled to the second resistor and to the first battery, and a first error amplifier having a first input coupled to the first resistor, a second input coupled to the second resistor and an output coupled to a control gate of the transistor, wherein the charger is to provide current to the first battery in a path comprising the second resistor and the transistor; and a second side coupled to the first side, where the second side comprises  a second display and a second battery to power the second display, and the charger is to charge the second battery via a path comprising.
Regarding Claim 14, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a dual-display device, comprising: a first side which comprises a first display, a first battery to power the first display, a charger to charge the first battery, and a transistor to provide a resistance in a charge current path from the charger to the first battery; and a second side coupled to the first side by a hinge, wherein the second side includes a second display and a second battery to power the second display, the charger is to charge the second battery the first side further comprises a first circuit to control a voltage at a control gate of the transistor during a charging operation to balance charging of
Regarding Claim 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a mobile device comprising: a primary side comprising a first display, a first battery to power the first display, a charger to charge the first battery, a motherboard powered by the first battery, a first fuel gage coupled between the first battery and ground, a first sense resistor coupled across the first fuel gage and a first current sense amplifier coupled across the first sense resistor; and a secondary side having a second display and a second battery to power the second display, wherein the charger is to charge the second battery the primary side is coupled to the secondary side to form a dual display device, the secondary side further comprising a second fuel gage coupled between the second battery and ground, a second sense resistor coupled across the second fuel gage, a second current sense amplifier coupled across the second sense resistor, an error amplifier having a first input to receive an output from the first current sense amplifier and a second input to receive an output from the second current sense amplifier, and a boost converter coupled to an output of the error amplifier and to the first and second batteries, the boost converter is to balance a discharge of the first and second batteries based on the output of the error amplifier.
Regarding Claims 3-6, 12-13, and 22-26, they depend from Claim 2.
Regarding Claims 15, and 27-30, they depend from Claim 14.
Regarding Claim 31, t depends from Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
10 June 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836